Citation Nr: 1811424	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  06-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral chondrosis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral chondrosis of the left knee.



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to March 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for patellofemoral chondrosis of the right and left knees, and assigned a 10 percent rating for each, effective from March 18, 2004.  In January 2011, jurisdiction was transferred to the Montgomery, Alabama RO.

The record reflects that the Veteran initially requested, but then cancelled, a videoconference hearing that was scheduled for May 2014.

In December 2014, the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claims for increased ratings in December 2014 to schedule the Veteran for new VA examinations.  The Board specifically instructed the VA examiner to address whether pain significantly limits functional ability during any flare-ups or when the right and/or left knee are used repeatedly.  The VA examiner was also asked to address the relationship, if any, between the service-connected patellofemoral chondrosis and the findings of gait impairment, right foot drop, and instability necessitating the use of a cane.  The April 2017 VA examination failed to adequately address the Board's December 2014 remand directives, and thus, a new VA examination is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself errors as a matter of law in failing to ensure this compliance).  Further, the Veteran alleged in October 2017 that his patellofemoral chondrosis of the right and left knees has worsened since the last VA examination.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected knee disability.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

(a)  A thorough orthopedic examination of the patellofemoral chondrosis of the right and left knees should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knees.  The VA examiner should further test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

(b)  The VA examiner should also address the relationship, if any, between the service-connected patellofemoral chondrosis of the right and left knees and the findings of gait impairment, right foot drop, and instability necessitating the use of a cane.  

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


